Citation Nr: 0825220	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the left shoulder, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for 
migraine headaches, currently evaluated as noncompensably 
disabling.

5.  Entitlement to service connection for angina, claimed as 
chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that granted the veteran service connection for 
hypertension with angina, and granted the veteran's other 
claims, at the above noted levels.  The veteran continues to 
disagree with the evaluation assigned for his service 
connected right and left knee, left shoulder, and migraine 
headache disabilities.  A hearing was held before the 
undersigned at the RO in June 2007.


FINDINGS OF FACT

1.  The veteran's right knee degenerative joint disease is 
manifested by pain and minimal limitation of motion, with no 
findings of instability, subluxation, or other knee 
disability.

2.  The veteran's left knee degenerative joint disease is 
manifested by pain and minimal limitation of motion, with no 
findings of instability, subluxation, or other knee 
disability.

3.  The veteran's degenerative joint disease of the left 
shoulder is manifested by pain and some limitation of motion 
of the arm, to a point above shoulder level.

4.  The veteran's headaches are manifested by prostrating 
attacks approximately 5 times a year.

5.  The veteran was granted service connection for 
hypertension, to include angina, by a March 2003 rating 
decision.


CONCLUSIONS OF LAW

1.  The criteria for a higher evaluation for the veteran's 
service connected right knee disability have not been met.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2007). 

2.  The criteria for a higher evaluation for the veteran's 
service connected left knee disability have not been met.  38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2007).  

3.  The criteria for a higher evaluation for the veteran's 
service connected left shoulder disability have not been met.  
38 C.F.R. Part 4, §§ 3.321, 5201, 5203 (2007).

4.  The criteria for a higher evaluation for the veteran's 
service connected migraines have not been met.  38 C.F.R. 
Part 4, §§ 3.321, 8100 (2007).

5.  The veteran is already service connected for angina, and 
therefore his claim for service connection for angina is 
dismissed.  38 U.S.C.A. § 7105 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in April 2004, July 2004, and March 2006.  
These letters informed the veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal.

In addition, the veteran's claims for higher ratings arise 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, No. 05-0876 
(U.S. Vet. App. May 19, 2008); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Therefore, the law requires no 
further notice.  

Finally, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claims for increased 
disability compensation, any question as to the appropriate 
effective date to be assigned (for any increase) is rendered 
moot.  Moreover, the veteran was sent a letter noting the law 
as it pertains to effective dates in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.


Increased rating claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.


Entitlement to an increased initial evaluation for 
degenerative joint disease of the right knee, left knee, and 
left shoulder, each evaluated as 10 percent disabling.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal abduction and flexion of the shoulder is 
from 0 to 180 degrees, and normal external and internal 
rotation is 0 to 90 degrees; normal extension and flexion of 
the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plates 
I and II (2007).

The veteran's right and left knee disabilities are currently 
evaluated separately as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5261 (traumatic arthritis and 
limitation of knee extension, respectively).  Diagnostic Code 
5010 provides that arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. The Board notes that for the 
purpose of rating disability from arthritis, the knee is 
considered to be a major joint. 38 C.F.R. § 4.45.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2007).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

As noted, the veteran could also be given a separate 10 
percent evaluation under 5257 for other impairment of the 
knee.  Under this code, for other impairment of the knee, 
recurrent subluxation or lateral instability, knee impairment 
with slight recurrent subluxation or lateral instability is 
assigned a 10 percent rating.  A 20 percent rating is 
assigned if there is moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is assigned if 
there is severe recurrent subluxation or lateral instability.  

As also noted above, for the veteran to receive an evaluation 
in excess of 10 percent for either his right or his left 
knee, he would have to be found to have limitation of flexion 
to at least 30 degrees, limitation of extension to at least 
15 degrees, any combination of limitation of flexion and 
extension sufficient to warrant a rating in excess of a 10 
percent evaluation, or another impairment of the knee such as 
subluxation or lateral instability in addition to limitation 
of motion, such that an additional separate rating could be 
granted under Diagnostic Code 5257.

Reviewing the relevant evidence of record, it is noted that 
the veteran's service medical records reflect that he injured 
his right knee in 1982 and that X-rays taken in 1995 revealed 
that he had degenerative joint disease of both knees.

Post-service evidence includes a May 2004 report of VA 
examination indicated that the veteran reported pain in his 
knees going up and down stairs.  He reported no limitation of 
motion or functional impairment.  There was no history of 
subluxation or dislocation.  Upon examination, there was no 
instability, edema, effusion, weakness, redness, or heat.  
There was no abnormal movement or guarding of the movement of 
both knees.  There was no tenderness on palpation of both 
knees.  McMurray test, Lachman test, and drawer tests were 
negative on both knees.  The right and left knee both had 
range of motion of 0 to 120 degrees, with no pain , but with 
mild crepitus.  Both knees were stable.  There was no 
limitation of standing or walking.  The veteran was diagnosed 
with a painful right and left knee, with normal examination, 
and with 0 to mild loss of function due to pain.

A May 2005 report of VA fee basis examination indicated that 
the veteran reported pain around the knees as well as popping 
and aching symptoms.  Upon examination, the right and left 
knee were found to be within normal limits.  Drawer sign was 
within normal limits on both the right and the left.  There 
was crepitus on the right and the left.  There was no 
anklyosis.  Knee flexion was 100 degrees on the right and the 
left.  Pain occurred at 100 degrees.  Extension was to 0 
degrees.  After repetitive use or during flare ups, there was 
pain on the right and the left, which was the major factor.  
There was fatigability and weakness, but no lack of endurance 
and no incoordination.  Without resorting to speculation, the 
examiner indicated that additional degrees of limitation of 
motion due to fatigability and weakness could not be 
determined.

An August 2005 report of VA fee based examination noted the 
veteran's right knee range of motion to be flexion to 110 
degrees, and extension to 0 degrees.  On the left, flexion 
was 110 degrees and extension was to 0 degrees.  There were 
no flare ups after repetitive use or other additional 
limiting factor of pain, fatigue, weakness, lack of endurance 
or incoordination after repetitive use.

In the transcript of the veteran's June 2007 hearing before 
the undersigned Veterans Law Judge, he indicated that he had 
continuing problems with pain in his knees, and specifically 
trouble with his right knee giving way.

The Board finds that the preponderance of the evidence is 
against increased disability evaluations for the service-
connected knee disabilities. Specifically, the Board finds 
that these knee disabilities are appropriately rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, 5261.

Specifically, for the entirety of this appeal period, the 
veteran's flexion of either knee was never worse than 100 
degrees, which would not warrant a compensable evaluation for 
flexion under Diagnostic Code 5260, and his extension was 
never worse than 0, which is a normal level of extension and 
would also not warrant a compensable evaluation for extension 
under Diagnostic Code 5261.  

While range of motion studies conducted during the course of 
this appeal would result in noncompensable evaluations under 
the limitation of motion codes (i.e. Diagnostic Codes 5260 
and 5261), flexion motion nevertheless limited, and there is 
evidence of degenerative disease on X-rays taken in 1995.  As 
such, 10 percent evaluations have been warranted during the 
entire relevant time period.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (i.e. since October 1, 2002, the month after 
the veteran separated from service).

The Board considered higher evaluations due to pain, fatigue, 
and weakness, but finds that such is accurately reflected, 
even when considering the dictates of DeLuca, in the 10 
percent evaluation assigned.  Among other things, pain, 
fatigability, and weakness do not appear to limit motion to a 
compensable degree under the range of motion codes.  

Thus, a higher rating for limitation of motion, even 
considering DeLuca, is not warranted.  Further, there is no 
evidence that the veteran has impairment under Diagnostic 
Code 5257, such that he could be granted a separate rating.  
While the veteran reported problems with instability at his 
June 2007 hearing, upon examination the veteran has never 
been found to have instability or subluxation of either knee.  
As such, the Board finds that the criteria for a higher 
evaluation for the veteran's service connected right and left 
knees have not been met, under any of the applicable 
diagnostic codes, and therefore the preponderance of the 
evidence of record is against a grant of increased rating for 
these disabilities.

As to the veteran's service connected left shoulder, the 
veteran is currently in receipt of a 10 percent evaluation 
under Diagnostic Code 5203, for impairment of the clavicle or 
scapula.  Impairment of the clavicle or scapula with nonunion 
and without loose movement is assigned a 10 percent 
disability rating.  Impairment of the clavicle or scapula 
with nonunion and with loose movement is assigned a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2007).

The veteran could also be rated for this disability under 
Diagnostic Code 5201, for limitation of motion of the arm.  
Under that code, a 20 percent evaluation is assigned for 
limitation of the major or minor arm motion at shoulder 
level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

Thus, in order to warrant a higher evaluation, the veteran 
would have to be found to have either impairment of the 
clavicle or scapula with nonunion and with loose movement, or 
limitation of motion at shoulder level.  Reviewing the 
relevant evidence of record, the veteran was seen for 
physical therapy for his shoulder numerous times during the 
course of this appeal.  In October 2003 it was noted that the 
veteran reported left shoulder pain, and was found to have 
some tenderness, but a full range of motion. 

A May 2004 report of VA examination noted that the veteran 
reported continued pain in his left shoulder, which increased 
when he moved his arm to shoulder level.  He stated however 
that there was no functional impairment and that he was able 
to tolerate the pain.  Upon examination, there was some mild 
tenderness on palpation.  Range of motion was abduction 
without pain to 100 degrees, and with pain to 130 degrees, 
forward elevation without pain to 100 degrees and with pain 
to 150 degrees, internal rotation without pain to 30 degrees 
and with pain to 65 degrees, and external rotation without 
pain to 40 degrees and with pain up to 80 degrees. There is 
some limitation of the movements of the left shoulder because 
of the pain, but there is no limitation because of weakness 
or fatigue.  The veteran was diagnosed with degenerative 
joint disease of the left shoulder with 0 to mild loss of 
function due to pain and limited movement.

Records show that the veteran underwent left shoulder surgery 
in September 2004, specifically a left shoulder rotator cuff 
repair with subacromial decompression, resection of the 
distal clavicle, and installation of an indwelling pain pump.  
To convalesce from this surgery, the veteran was given a 100 
percent rating from September 7, 2004, to December 1, 2004.  
As such, the veteran was in receipt of the maximum possible 
rating during this period, and his rating during this time is 
not at issue.

A May 2005 report of VA fee base examination indicated that 
the veteran reported a constant achy pain, and inability to 
raise his arms over his head more than 90 degrees, due to 
pain.  Range of motion of the left shoulder was 190 degrees, 
with pain occurring at 160 degrees.  Abduction was 180 
degrees, with pain at 160 degrees.  Internal and external 
rotation were both to 90 degrees.  After repetitive use or 
during flare up, he continued to have pain on the left, and 
there was fatigability on the left, although the examiner was 
not able to specify the additional level of limitation of 
motion in degrees.

At the veteran's hearing in June 2007, he testified that he 
was able to lift his arms above shoulder level, with pain.

This evidence does not show that the veteran has impairment 
of the clavicle or scapula with nonunion and with loose 
movement; specifically, there is no evidence of record 
showing that the veteran has loose movement of his shoulder.  
Nor has the veteran's movement been limited to shoulder 
level.  While the veteran has reported trouble with lifting 
his arms above his shoulders, he is able to do so, and has 
never been found to have a shoulder abduction of less than 
130 degrees, and even with pain, no less than 100 degrees, 
which is higher than shoulder level.  As such, the Board 
finds that the criteria for a higher evaluation for the 
veteran's service connected left shoulder disability have not 
been met, under any of the applicable diagnostic codes, and 
therefore the preponderance of the evidence of record is 
against a grant of increased rating for this disability.


Entitlement to an increased initial evaluation for migraine 
headaches, currently evaluated as noncompensably disabling.

The veteran is currently rated as noncompensably disabled for 
his service connected headaches under Diagnostic Code 8100.  
Under that code, a 10 percent rating is warranted for 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
noncompensable rating is warranted for attacks of less 
frequency.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

Thus, in order to warrant an increased rating, the veteran 
would have to be found to have approximately 6 prostrating 
migraine attacks a year.  Reviewing the evidence of record, 
the veteran was seen with complaints of a migraine or 
headaches periodically throughout the course of this appeal, 
to include in January 2004 and May 2007.

A May 2004 report of VA examination noted that the veteran 
reported headaches for the last several years.  He also 
reported sinus problems, and that increased stress caused the 
headaches, as well as sinusitis.  He reported a headache once 
a month, for which he used a cold compress, and medication.  
The headaches reportedly last one hour to three to four 
hours.  He also reported occasional dizziness and 
lightheadedness upon standing.  The veteran was diagnosed 
with a history of headaches, with a normal examination.

A May 2005 report of VA fee basis examination indicated that 
the veteran reported on and off headaches for the past 20 
years, which caused pain behind his eyes and down his neck.  
When that occurs, he can only stay in bed.  These last 
approximately 4 to 8 hours.  Treatment is a dark room with a 
washcloth over his eyes.  He is on medication for this 
condition.  When he has a migraine, he is basically 
incapacitated and cannot do any work; this occurs 2 to 3 
times a year.  Upon examination, cranial nerves had normal 
function, and coordination examination was normal.

The veteran, in his hearing testimony, reported that, within 
the last year, he'd had four or five main headaches.  He 
reported that he averaged about 5 a year for the past two 
years.  He stated they last anywhere from 5 to 8 or 9 hours.  
The veteran also submitted a copy of his time and attendance 
sheet showing that, since December 2002, he had taken sick 
leave at least twice specifically due to migraine headaches.

The Board finds that this evidence does not show a frequency 
of severe enough attacks to warrant an increased rating.  
While the veteran initially, in May 2004, reported that he 
had about one headache a month, he indicated in May 2005 that 
he only had incapacitating headaches 2 to 3 times a year.  
Further, in his recent hearing testimony, he indicated that 
he averaged only about 5 attacks a year, for the past two 
years.  Considering all evidence of record, the Board 
therefore finds that, as the evidence, taken as a whole, does 
not show that the veteran has approximately 6 prostrating 
migraine attacks a year, the criteria for a higher evaluation 
are not met, and therefore the preponderance of the evidence 
of record is against a grant of increased rating for this 
disability.

As the preponderance of the evidence is against all these 
increased rating claims, the benefit-of-the-doubt doctrine 
does not apply, and the veteran's increased ratings must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, these 
ratings have been in effect since the grant of service 
connection for these disabilities, and at no time has it been 
medically demonstrated that these disabilities have warranted 
any higher rating.  Therefore, there is no basis for staged 
ratings in the present case.

Entitlement to service connection for angina, claimed as 
chest pain.

The Board notes that the veteran specifically testified, at 
his June 2007 hearing, that he felt that his angina and 
hypertension were related to service.  The Board agrees with 
the veteran, particularly in light of the fact that the 
veteran was already granted service connection for 
hypertension, to include angina, by a May 2003 rating 
decision.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  As the veteran is 
already service connected for the claimed disability, the 
Board finds that there is no remaining error of fact or law 
to be adjudicated as to this issue, and the claim is 
therefore dismissed.


ORDER

Entitlement to an increased initial evaluation for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased initial evaluation for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased initial evaluation for 
degenerative joint disease of the left shoulder, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased initial evaluation for migraine 
headaches, currently evaluated as noncompensably disabling, 
is denied.

The claim of entitlement to service connection for angina, 
claimed as chest pain, is dismissed.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


